DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention is directed to a method (i.e., process) of controlling a computer.  Though the claims fall within one of the four subject matter categories, claims may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, the “present invention has been devised to address the above problem” that “as a game progresses, it becomes monotonous, and players might become bored with it” (pars. 5-6).  Representative claim 1 recites the following (with emphasis added):

1. A method for controlling a computer, the method comprising:
executing a game by arranging, responsive to a game-content-arrangement command from a user, a plurality of game contents within a first electronic game space to increase a number of the game contents that are arranged within the first electronic game space, the game contents including at least game contents for defending from an attack from another player; 
creating, responsive to a template-creation command from the player, based on types and positions of the game contents arranged within the first electronic game space, a template for defending an attack from another player, the template defining the game contents and respective positions of the game contents; 
displaying, responsive to an instruction for starting the game from the player, a first screen for progressing the game, the first screen comprising the first electronic game space and a first button; 
displaying, responsive to the first button being selected by the player, a second screen for selecting a template, the second screen comprising a thumbnail corresponding to the created template; 
selecting, responsive to a template selection instruction from the player, a template corresponding to a certain thumbnail; 
fixing, responsive to a second button being selected by the user, the selected template; and 
arranging, responsive to a third button being selected by the player, game contents within a second electronic game space different from the first electronic game space based on respective positions of the game contents defined by the fixed template,
wherein the arranging further comprises considering differences between the first electronic game space and the second electronic game space before the arranging game contents is performed based on the fixed template, and
wherein the template is automatically created based on game contents possessed by the player and a game objective of the template.

The underlined portions of claim 1 generally encompass the abstract idea.  The abstract idea may be summarized as creating and applying templates of positions of one or more game contents in order to achieve a game objective.  Dependent claims 2-6 further define the abstract idea by further defining the uses of templates (e.g., allowing for additional templates to be selected and applied, sending the template to another computer to be applied to one or more game contents residing on the other computer, allowing for additional templates to be applied subsequent to applying an earlier template, etc.) and/or define steps to implement the abstract idea (e.g., transmitting and storing parameters, such as on a server, to be accessed for future use on the same or different computer device, etc.).
The claimed abstract idea may be viewed, for example, as: 
a fundamental economic practice (e.g., rules for conducting a game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016) (cert. denied), and In re Marco Guldenaar (Fed. Cir. 2018); 
a method of managing a game, similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); 
the abstract idea of creating and applying a template of positions of one or more game contents, similar to that of GREE, INC. v. SUPERCELL OY (Fed. Cir. 2020) (non-precedential); 
the abstract idea of associating game objects and moving one or more of the objects, similar to that of GREE, INC. v. SUPERCELL OY (Fed. Cir. 2021) (non-precedential); and/or
a method of organizing human activities (e.g., allowing a human player to play the game according to rules of the game) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles fundamental economic practices as defined by the courts.  In Smith and Marco Guldenaar, the court found that gaming activities, similar to the features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  Those gaming activities involved directing the use of gaming components such as cards and dice, which is comparable to directing the use of templates and “game contents” claimed here.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea.  The storing and transferring of bingo numbers to be played on a bingo card resembles the storing and transferring of templates of game contents claimed here.  In addition, the instant claims manage the interactions of one or more human players playing a game according to rules of the game.  These features are similar to the abstract ideas discussed in Bilski and Alice because they involve directing humans on how to conduct certain fundamental interactions.

Litigation of Related Subject Matter
In a pair of decisions involving patents commonly-owned by the instant applicant, the Federal Circuit determined that creating and applying a template of positions of one or more game contents, or similarly, associating game objects and moving one or more of the objects, were abstract ideas.  One of the patents is US 9,597,594, which issued from an application to which this application claims priority and shares a common specification.  Like the instant claims, the ‘594 patent also claimed the use of templates to control the positions of one or more game pieces (i.e., “game contents”) in an electronic gaming environment.  The other patent at issue, US 9,891,799 (a.k.a. 9,897,799), did not expressly use the term “templates” but was otherwise functionally similar to the claims here because both sets of claims form a group of game objects (i.e., “game contents”) and direct those objects to move to a specified position in the game space.  Both decisions are relevant to the claims here and demonstrate that the instant claims are directed to an abstract idea.  
In discussing the ‘594 patent claims analyzed by the Patent Trial and Appeal Board, the Federal Circuit stated that at step one of the Alice two-step framework for determining patent eligibility, the Board agreed with Supercell that the claims of the ’594 patent are directed to the abstract idea of “creating and applying a template of positions of one or more game contents.” The Board also found persuasive Supercell’s characterization of the independent claims of the ’594 patent as simply automating the known game of correspondence chess, in which a “first player fills out a post card with information that represents the current state of the board and makes an indication on the post card of [the first] player’s intended move” and mails the post card to a second player who, “having already set up a chess board, moves a piece on the board in accordance with the instruction on the post card.” The Board reasoned that the first player in correspondence chess “creates a template defining game contents” “by indicating on the post card the first player's intended move.” 
The Federal Circuit then analyzed the claims as follows: Beginning our analysis with Alice step one, we agree with the Board that the claims of the ’594 patent are directed to the abstract idea of creating and applying a template of positions of one or more game contents. Considered in their entirety, the claims of the ’594 patent are directed to creating and applying templates to a game space to simplify game play. Though the dependent claims of the ’594 patent recite additional limitations with respect to creation, storage, selection, and application of a template, none of these implementation details change the overall nature of the claims. Overall, the claims focus on applying a template to a game space to move game contents from a first position to a second position. The additional limitations recited in the ’594 patent claims merely limit the use of a template to the technological environment of a game space on a computer, and GREE admitted that “the generic idea of a template existed prior to the invention.”
The Federal Circuit further stated: we also agree with the Board that certain claims of the ’594 patent are broad enough to cover simply implementing the long-standing and conventional game of correspondence chess using chess templates on a computer. In particular, claims 1–4 and 8–20 are broad enough to cover automation of conventional correspondence chess. We thus agree with the Board that claims 1–4 and 8–20 encompass the application of conventional correspondence chess templates to a generic computer environment. As such, they are not directed to a patentable improvement. See Credit Acceptance, 859 F.3d at 1055 (“[M]ere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).
The Federal Circuit continued: Claims 2–4 recite the additional limitations of storing templates of different players, applying the templates of different players, and obtaining and applying templates from different computers. ’594 patent col. 26 l. 47–col. 27 l. 7. Claim 9 recites creating a template by combining a plurality of templates based on a command from the player or from another player, without further limitation. Id. at col. 27 ll. 37–43. Though these limitations narrow the scope of claims 2–4 and 9, we see no inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application. See Alice, 573 U.S. at 217–18. Unlike claims 5–7, claims 2–4 and 9 do not claim a solution for applying a template in a mismatched template scenario. Nor do they claim a solution to any other technological problem encountered in the creation and application of templates in a computer game. Instead, like claims 1, 8, and 10–20, claims 2–4 and 9 recite generic computer components performing their standard functions, and they are broad enough to encompass the implementation of long-standing and conventional correspondence chess on a computer. We therefore conclude that the Board erred in concluding that claims 2–4 and 9 provide an inventive concept.

The Examiner notes the discussed game of correspondence chess in which a player provides a postcard having thereon a template for movement of chess pieces.  The courts did not appear to differentiate between moving only one chess piece at a time versus multiple chess pieces at a time.  For this reason, the Examiner submits that the instant claims, which recite moving a plurality of pieces determined by the template, would be treated similarly as ineligible.  However, to the extent that the instant claims require a different invention of moving multiple pieces, the Examiner submits that the claimed template also resembles a gameplan or playbook for defensive plays in a football game or other athletic game.  This game could be conducted with real players or virtual players in a computer environment, both of which are considered well-understood, routine, and conventional.  For instance, real athletes are known to refer to a playbook to determine where each of the players will go on the field when the ball is snapped by the quarterback.  The analogous situation is known in computer games, such as the Madden series of football games.  Since the instant claims refer to defending from an attack, they are analogous to the team playing defense.  The individual players, be they real or virtual, are analogous to the claimed “game contents.”  These players have an initial position on the football field (i.e., “positions of the game contents”) and the gameplan or playbook contains multiple ‘templates’ that direct those players where to move on the field.  Such plays are created based on the players available on the field and the objective of defending at a given field position, which resembles the claim feature of a template created based on game contents possessed by the player and a game objective of the template.
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. The rules for the game, including the creation and application of templates to the game contents to achieve a game objective, and considering differences between templates, could be carried out using pen and paper or as a purely mental exercise. The game may be viewed as organizing human activity because it sets out various rules to be applied to one or more players.  
Under prong 2, the rejected claims do not integrate the abstract idea into a practical application because they add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) may be present in the rejected claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the rejected claims are directed to the judicially recognized exception of an abstract idea. 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a computer, an input device for receiving commands from a user, a display including one or more screens containing buttons and thumbnails, a server, and a terminal device to conduct the game.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional computer components well-known in the art.  
According to the specification, “The computer may be, for example, a portable device, a desktop device, a server, etc., as long as it can execute the above procedure” (par. 8).  This demonstrates that there is no particular device needed to carry out the abstract idea, and any generic computer may be used.  The Examiner notes that storing and transmitting a template constitutes generic and conventional data storage and transmission, which is simply what computers do.  The use of “thumbnails” to represent a data file has been known in Windows and Macintosh computers at least since the 1990s (e.g., double-clicking on a desktop icon to access the file, clicking on a picture of a website to access data linked to it, etc.).  Presenting virtual buttons on multiple screens has also been known since at least the 1990’s (e.g., clicking on a button in a first window to launch a second window, etc.).  Nothing in the claims specifies the types of thumbnails or buttons included on the display interface (or other user interface).  As such, the claims are rejected because they do not include something substantially more than the judicial exception.
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
As an initial matter, the instant amendment to claim 1 is sufficient to overcome the previous claim objection.  The claim objection is therefore withdrawn.
Applicant addresses the grounds of rejection under §101 on pages 5-6 of the Remarks section.  More particularly, Applicant states that claim 1 has been amended to recite that the “template is automatically created based on a) game contents possessed by the player and b) a game objective of the template” (Remarks, p. 5).  Applicant asserts that these features are directed to solving technological problems related to choosing the placement of game pieces within a vast possibility space and should be considered statutory.  The Examiner must respectfully disagree.  
The instant invention has been amended such that the template is automatically created based on game contents possessed by the player and a game objective of the template.  However, the template is necessarily created based on game contents possessed by the player because the purpose of the template is to arrange those elements that the player has at his disposal.  That is to say, it would not be possible to employ a template having pieces that are not possessed by the player.  Similarly, the purpose of having a template is to arrange game pieces in order to achieve some game objective.  For instance, if the player seeks to defend, a template would be chosen for the purpose of defending.  The template is ultimately an expression of the player’s plan for the game.  The creation of such template is therefore a mental activity.
The Examiner recognizes that the claim language includes the phrase “the template is automatically created.”  While it is conceivable that a new and original algorithm for producing templates could potentially be found eligible if it did so in a way that is different from how humans would perform the task (similar to McRO v. Bandai), there is not sufficient detail of any algorithm in the claims here.  As noted in the grounds of rejection, the Federal Circuit recognized that “mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology” (citing Credit Acceptance).  Yet, the amended claim language provides only mere automation of creating the templates on a generic computer.  For the same reasons, the claims here do not constitute a patentable improvement in computer technology, but rather are directed to an instruction to apply an abstract idea on a generic computer.  
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715